Raucci, J. This matter coming to be heard on the motion of the Respondent to dismiss the claim herein, due notice having been given and the Court being fully advised. The record in this matter discloses that Claimant furnished a copying machine to the Department of Children and Family Services pursuant to a contract for Fiscal Year 1981. After that contract expired, DCFS continued to use the copying machine but no new contract was executed. The Comptroller would have been unable to issue warrants in payment for the rental of this machine because no contract for the same was ever executed or filed with the Comptroller as mandated by law. Therefore, this Court is also unable to make an award on this claim. It is hereby ordered that the motion of the Respondent be, and the same is, hereby granted and the claim herein is dismissed.